PER CURIAM.
Pamela J. Anderson appeals the district court’s order denying relief on her 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we grant the motion for leave to proceed in forma pauperis and affirm on the reasoning of the district court. See Anderson v. Dillman, No. CA-01-768-7 (W.D.Va. July 19, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.